       Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 1 of 15 PageID #: 1




Beth S. Rose
Andrew W. Schwartz
SILLS CUMMIS & GROSS P.C.
101 Park Avenue, 28th Floor
New York, New York 10178
Phone: (212) 643-7000
Facsimile: (212) 643-6500
Attorneys for Defendant Amazon Web Services, Inc.

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- x
                                                                :
 LIBERTY MUTUAL INSURANCE COMPANY : Civil Action No. 21-cv-2549
 a/s/o MARIE REME,                                              :
                                                                :
                                 Plaintiff,                     :
                                                                : NOTICE OF REMOVAL
          -against-                                             :
                                                                :
 AMAZON WEB SERVICES, INC. A/K/A                                :   (Document Electronically Filed)
 AMAZON.COM, INC. A/K/A AMAZON,                                 :
                                                                :
                                 Defendant.                     :
 -------------------------------------------------------------- x

 TO:     THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT
         COURT FOR THE EASTERN DISTRICT OF NEW YORK

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332(a), 1441 and 1446(a),

 Defendant Amazon Web Services, Inc., incorrectly sued as Amazon Web Services, Inc., a/k/a

 Amazon.com, Inc., a/k/a Amazon (“Amazon”), hereby removes the above-captioned action

 from the Supreme Court of the State of New York, County of Nassau, to the United States

 District Court for the Eastern District of New York, because there is complete diversity of

 citizenship and the amount in controversy exceeds $75,000.
      Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 2 of 15 PageID #: 2




I.     INTRODUCTION

       This lawsuit involves a property damage claim allegedly caused by a faucet that Plaintiff’s

subrogor, Marie Reme, purchased on Amazon.com. On March 31, 2021, Liberty Mutual Insurance

Company a/s/o Marie Reme (“Plaintiff”) filed this civil action captioned Liberty Mutual Insurance

Company a/s/o Marie Reme v. Amazon Web Services, Inc., a/k/a Amazon.com, Inc., a/k/a

Amazon, Index No. 603875/2021, in the New York Supreme Court, Nassau County. Plaintiff

served the Summons and Complaint on Amazon, through its registered agent, on April 8, 2021.

True and correct copies of the Summons and Complaint are attached as Exhibit A. Plaintiff’s

Complaint alleges that the property damage was caused by a defect in the faucet that resulted in

significant damage to the subrogor’s home. The Complaint further alleges that Liberty Mutual paid

more than $162,000 to the subrogor on her homeowner’s insurance claim as a result of the property

damage.

II.    THIS CASE IS REMOVABLE UNDER DIVERSITY JURISDICTION

       This action is removable under 28 U.S.C. § 1441 because this Court would have had

original jurisdiction under 28 U.S.C. § 1332(a) had Plaintiff filed this action initially in federal

court. Plaintiff and Defendant are citizens of different states and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

       A.      Complete Diversity Exists between the Parties

       A corporation is a citizen of its state of incorporation and of the state where it has its

principal place of business. 28 U.S.C. § 1332(c)(1). Plaintiff Liberty Mutual is a corporation

organized under the laws of the state of Massachusetts, with its principal place of business in

Boston, Massachusetts. Amazon Web Services, Inc., is a corporation organized under the laws of
       Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 3 of 15 PageID #: 3




the state of Delaware, with its principal place of business in Seattle, Washington.1 Because Marie

Reme is Plaintiff’s subrogor, and she has subrogated all of her rights in this action to Plaintiff, her

citizenship is ignored for purposes of determining whether diversity exists. See Allstate Ins. Co.

v. Choi, No. CV-06-3870, 2007 U.S. Dist. LEXIS 249, at *31-32 (E.D.N.Y. Jan. 2, 2007)

(citizenship of subrogors not considered for purposes of diversity jurisdiction).

        As such, Plaintiff is a citizen of Massachusetts and Amazon Web Services is a citizen of

Delaware and Washington. Therefore, Plaintiff and Amazon are citizens of different states and

complete diversity exists.

        B.     The amount in controversy exceeds $75,000

        The Complaint alleges that Plaintiff paid its subrogor at least $162,029.87 on her

homeowner’s insurance claim as a result of the property damage at issue. (See, e.g., Complaint, ¶

21). The Complaint further alleges that Plaintiff is the subrogor of its policyholder and is seeking

to recover at least the $162,029.97 it paid to the insured on her homeowner’s insurance claim. (Id.)

Given the allegations in the Complaint, the amount in controversy exceeds $75,000. Therefore,

removal is appropriate.

III.    SERVICE OF COMPLAINT AND TIMELINESS OF REMOVAL

        Amazon was served with the Summons and Complaint through its registered agent for

service of process on April 8, 2021. This Notice of Removal is being filed within 30 days of

Amazon being served with the Summons and Complaint. Therefore, this Notice of Removal is

timely under 28 U.S.C. § 1446(b)(2)(B).




1
 While the Complaint only pleads claims against Amazon Web Services, Inc., diversity would
still exist if Plaintiff had also sued Amazon.com, Inc., a separate entity from Amazon Web
Services, Inc., that is also a Delaware corporation with its principal place of business in Seattle,
Washington.
      Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 4 of 15 PageID #: 4




IV.    VENUE OF REMOVED ACTION

       The United States District Court for the Eastern District of New York is the United States

District Court embracing the New York Supreme Court, Nassau County, where this action was

filed and pending. Therefore, venue is proper in the United States District Court for the Eastern

District of New York under 28 U.S.C. § 1441(a).

V.     CONSENT AND NOTICE TO OTHER PARTIES AND TO THE STATE COURT

       All properly joined and served defendants join in this removal of this action as required

under 28 U.S.C. § 1446(b)(2)(A).

       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

contemporaneously served on all parties and filed with the New York Supreme Court, Nassau

County, where this case was originally filed and is currently pending.

       WHEREFORE, Defendant Amazon Web Services, pursuant to 28 U.S.C. §§ 1332, 1441

and 1446, removes the Action in its entirety from the Supreme Court of the State of New York,

County of Nassau, to this Court.

Dated: May 7, 2021                                  Respectfully submitted,




                                                            Andrew W. Schwartz
                                                    Beth S. Rose
                                                    Andrew W. Schwartz
                                                    SILLS CUMMIS & GROSS P.C.
                                                    101 Park Avenue, 28th Floor
                                                    New York, New York 10178
                                                    Telephone: (212) 643-7000
                                                    Facsimile: (212) 643-6500
                                                    brose@sillscummis.com
                                                    aschwartz@sillscummis.com

                                                    Attorneys for Defendant Amazon Web
                                                    Services, Inc.
     Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 5 of 15 PageID #: 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 7, 2021, I caused a copy of Defendant Amazon Web Service’s

Notice of Removal to be served via email and first class mail on the following counsel:

       Jami C. Amarasinghe, Esq.
       Carman, Callahan & Ingham, LLP
       266 Main Street
       Farmingdale, New York 11735
       Counsel for Plaintiff


       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false I am subject to punishment.



                                                                   Andrew W. Schwartz
                                                           ANDREW W. SCHWARTZ
Dated: May 5, 2021
Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 6 of 15 PageID #: 6




                  EXHIBIT A
Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 7 of 15 PageID #: 7
Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 8 of 15 PageID #: 8
Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 9 of 15 PageID #: 9
Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 10 of 15 PageID #: 10
Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 11 of 15 PageID #: 11
Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 12 of 15 PageID #: 12
Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 13 of 15 PageID #: 13
Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 14 of 15 PageID #: 14
Case 2:21-cv-02549 Document 1 Filed 05/07/21 Page 15 of 15 PageID #: 15
